Citation Nr: 1749742	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-17 616	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the 45 months of education benefits under the Dependents' Educational Assistance (DEA) program.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to May 2000.  The appellant is the Veteran's daughter and prior recipient of DEA educational benefits under 38 U.S.C. Chapter 35 due to an adjudicated permanent and total disability rating for service-connected disabilities.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the proceeding is of record.

The Board subsequently, in April 2014, remanded the claim to enable the RO or Appeals Management Center (AMC) [now referred to as the Appeals Management Office (AMO)] to consider in the first instance whether the exception for special restorative training is applicable.  On remand, however, the Agency of Original Jurisdiction (AOJ) continued the denial of the appellant's claim in an August 2016 Supplemental Statement of the Case (SSOC) and, consequently, since has returned the file to the Board for further appellate consideration of the claim.  There was compliance, certainly the acceptable substantial compliance, with the Board's remand instructions, in turn allowing the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).



FINDINGS OF FACT

1.  The appellant utilized the full 45-month original period of Chapter 35 benefits in advance of her September 3, 2012 delimiting date.

2.  The evidence does not show that the appellant requires an extension to pursue special restorative training or that she qualifies for courses under the special assistance for the educationally disadvantaged program.


CONCLUSION OF LAW

The criteria are not met for an extension of 45 months of DEA benefits according to 38 U.S.C. Chapter 35.  38 U.S.C.A. §§ 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3044, 21.3300 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For educational-assistance claims, however, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  And, here, the facts are not in dispute.  The Court has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004.

As the law is dispositive in this claim, which means that undisputed facts render the appellant ineligible for the benefit of extension of the ending date of the VA benefits she received, the Board finds that the Veterans Claims Assistance Act (VCAA) does not apply to this appeal.  Nonetheless, the Board notes that the appellant was afforded ample notice of the applicable law and requirements for substantiating her claim in the April 2011 Statement of the Case (SOC).  She has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Accordingly, the Board will proceed with its discussion of whether this claim has merit.

II.  Extension of Chapter 35 Benefits

Basic eligibility for Chapter 35 benefits may be established for a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability or who died while a disability so evaluated was in effect, or who died of a service- connected disability.  38 U.S.C.A. § 3501 (a); 38 C.F.R. § 21.3021.  As is applicable in this case, an eligible child's period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the veteran is no longer permanently and totally disabled.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3041 (a).

In this case, the record reveals that the appellant was found eligible for Chapter 35 benefits due to her status as a child of a veteran who was rated permanently and totally disabled due to service-connected disabilities.  Moreover, it is not in dispute that the appellant utilized the full 45-month original period of Chapter 35 benefits in advance of her September 3, 2012 delimiting date.  Here, however, the appellant contends that she is entitled to an extension of the 45 months of education benefits that she received due to the provisions under 38 C.F.R. § 21.3043 or, alternatively, an extension based on a need for restorative training under 38 C.F.R. § 21.3300.

An eligible person may suspend his or her program of education for conditions deemed to be beyond their control.  See 38 C.F.R. §§ 21.3041(g), 21.3043.  Such conditions include when: (1) immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program; and, (2) pursuit of a program is precluded due to the eligible person's own illness or illness or death in the immediate family.  38 C.F.R. § 21.3043(b) and (d).  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition that caused it ceased to exist.  38 C.F.R. § 21.3043.

The Board notes that the laws pertaining to extension of the time within which DEA benefits may be used all require that an eligible person actually suspend her program of education for conditions deemed beyond her control.  In this case, the appellant has never actually suspended her program of education during the applicable time period.  In a December 2010 statement, the appellant reported that her multiple sclerosis (MS) resulted in her being hospitalized on two occasions during two different semesters.  She reported that she was advised by both her VA school counselors and medical doctors to reduce her semester hours.  She further reported having lowered her attempted semester hours to 12 each semester, which "put [her] at a disadvantage and derailed [her] graduation schedule to accomplish [her] education in the specified time."  See also February 2012 Board Hearing Transcript at 5 (stating that "I never stopped school . . . my grades will slip, but I didn't stop during any of the time").  However, the Board notes that reducing the amount of semester hours taken is not similar to an actual suspension of the education program.  Significantly, the law is clear that, in order to even consider the reasons advanced for why an extension should be granted, the applicant must have suspended her program of education.  Both 38 C.F.R. § 21.3041 and § 21.3043 reference a requirement that the eligible person "suspends" the education program.

The Board acknowledges the appellant's contentions that, the reduction in her schooling that occurred for reasons beyond her control was the equivalent of a suspension of the Chapter 35 benefits.  Unfortunately, the Board finds the wording of the operative regulations was quite clear regarding the requirement that pursuit of the education program be suspended.  This did not occur in the present case.

Additionally, the Board acknowledges the appellant's contentions requiring a need for special restorative training.  However, as reflected in the August 2016 SSOC, VA reviewed the appellant's school and program and determined that they were not approved for SRT.  In support of this determination, VA indicated that the appellant had been pursuing a program of education since 2006 and had not been utilizing the SRT program, which, therefore, meant that she is not eligible for more entitlement under SRT due to having not used any SRT previously.  VA reiterated that the purpose of SRT is to enable a disabled person to pursue a program of education, not provide additional entitlement to complete a bachelor's program.

The Board is sympathetic to the appellant's claim and the circumstances of the events surrounding this appeal.  However, the applicable laws and regulations as written preclude a grant of benefits.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As the appellant's assertions do not fit within the narrowly defined circumstances under which more than 45 months of DEA benefits may be awarded, there is no legal basis for an extension of Chapter 35 benefits beyond December 2010.  Accordingly, the law is dispositive of the issue and the Board is bound by the laws and regulations governing this issue.  Therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

Entitlement to an extension of the 45 months of education benefits under the DEA program is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


